Filed 10/22/19; Modified and Certified for Publication 11/20/19 (order attached)




             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                    THIRD APPELLATE DISTRICT
                                                 (San Joaquin)
                                                       ----




SUNDAR NATARAJAN,                                                                  C085906

                 Plaintiff and Appellant,                                   (Super. Ct. No. STK-CV-
                                                                               UWM-2016-4821)
        v.

DIGNITY HEALTH,

                 Defendant and Respondent.




        Plaintiff Sundar Natarajan filed a petition for a writ of administrative mandate to
overturn the November 2015 revocation of his staff membership and privileges at
St. Joseph’s Medical Center of Stockton (St. Joseph’s), the fictitious name of an entity
that defendant Dignity Health owned and operated.1 In September 2017, the trial court
denied the petition and entered judgment for defendant.




1 Although not strictly “administrative” in the classic sense, review pursuant to this writ
is appropriate for the internal peer review procedures of a hospital. (Kibler v. Northern
Inyo County Local Hospital Dist. (2006) 39 Cal. 4th 192, 200.)

                                                         1
       Plaintiff does not contest the sufficiency of the evidence in support of the internal
decision; rather, his challenge rests on claims of a denial of procedural due process, and
seeks to nullify any preclusive effects the internal decision might have on any subsequent
action in court (see, e.g., Knickerbocker v. City of Stockton (1988) 199 Cal. App. 3d 235,
243-244), although he does not explain how he would be entitled to this requested relief
without a remand for further internal proceedings.
       He argues the circumstances of the hearing officer’s relationship with defendant
gave rise to an unacceptable risk of bias from a pecuniary interest in future employment
with defendant, and the internal decision revoking his staff membership and privileges
did not apply objective standards.2 We shall affirm the judgment.
                  FACTUAL AND PROCEDURAL BACKGROUND
       Given the limited nature of the appellate challenge, we omit frequent references in
the briefing of both parties to the substantive evidence underlying the decision to revoke
plaintiff’s staff privileges and membership. We therefore peel from defendant’s
statement of facts a heavy overlay of disparagement of plaintiff’s competence, as well as
plaintiff’s self-laudatory brush strokes. We also prune plaintiff’s references to other
potential biases in the process leading to the revocation, beyond the claimed pecuniary
bias on the part of the hearing officer in favor of defendant that plaintiff argues on appeal.
Neither party contests the factual accuracy of the trial court’s statement of decision, so
we draw most of our background facts from that source, as well as mutually agreed facts
in the briefing. (Meddock v. County of Yolo (2013) 220 Cal. App. 4th 170, 175, fn. 3.)




2 We have allowed a number of amici curiae to file briefs. While some of the briefing
provides food for thought, ultimately we are not persuaded that we should allow the
expansion of the issues beyond those as the parties have framed them. (City of
Brentwood v. Campbell (2015) 237 Cal. App. 4th 488, 493, fn. 6.)

                                              2
       Plaintiff is a hospitalist, which (as the name suggests) is a specialty that oversees
in-patient care at hospitals on behalf of primary care physicians. He was formerly the
director of the hospitalist program at St. Joseph’s in 2007. He left this position in 2008 to
set up a competing hospitalist practice program of his own.
       In 2013, the medical staff of St. Joseph’s (a self-governing entity)3 initiated an
investigation into plaintiff’s procedures. Beginning in 2011, plaintiff had been having
persistent problems in completing medical records in a timely fashion, which led to a
warning meeting with the staff’s executive committee. He acknowledged the problem
and resolved to improve; however, by 2013 the issue was still continuing. The chair of
the department of medicine notified plaintiff in August 2013 that a committee would be
investigating the timeliness of his record-keeping. In addition, the investigatory
committee was concerned with whether plaintiff was responding in a timely fashion when
on call, and the length of his patients’ hospitalizations. The results of the investigation
were reported to the staff’s executive committee, with a recommendation to revoke
plaintiff’s staff membership and privileges. The executive committee adopted the
recommendation.
       Plaintiff appealed this recommendation to the peer review committee. The staff
had delegated to the president of St. Joseph’s the authority to appoint a hearing officer for




3 “Hospitals are required by law to have a medical staff association [that] oversees [the]
physicians . . . given staff privileges to admit patients and practice medicine in [its]
hospital. [This] . . . is a separate legal entity . . . [that] is required to be self-governing
and independently responsible from the hospital for its own duties and for policing its
member physicians.” (Hongsathavij v. Queen of Angels Etc. Medical Center (1998)
62 Cal. App. 4th 1123, 1130, fn. 2 (Hongsathavij).) The medical staff has the primary
duty of peer review. (El-Attar v. Hollywood Presbyterian Medical Center (2013)
56 Cal. 4th 976, 992 (El-Attar).) The administration cannot act with respect to staff
privileges without a recommendation from the peer review panel. (Mileikowsky v. West
Hills Hospital & Medical Center (2009) 45 Cal. 4th 1259, 1272 (Mileikowsky).)

                                               3
this process,4 who generally oversees the peer review proceedings in a neutral role,
makes evidentiary rulings, and participates in the committee’s deliberations as a legal
advisor, without a vote in the committee’s decision (a process somewhat akin to the
relationship of a trial court and a jury on issues of fact5). (See Bus. & Prof. Code,
§ 809.2, subd. (b) [“the hearing officer shall [not] gain [any] direct financial benefit from
the outcome, shall not act as a prosecuting officer or advocate, and shall not be entitled to
vote”].)6 The president selected Robert Singer as the hearing officer.
       The hearing officer was a semiretired attorney whose income consisted entirely of
acting as a hearing officer in peer reviews. In plaintiff’s voir dire of the hearing officer
pursuant to the staff bylaws and section 809.2, the hearing officer noted that he acted in
this role for Kaiser and Sutter hospitals with almost the same frequency as with Dignity
Health hospitals. He had been involved in seven previous peer proceedings at other
Dignity Health hospitals and was appointed in two more after his appointment in the
present matter, but not otherwise in a peer proceeding at St. Joseph’s.7 The hearing
officer could not recall a physician prevailing in any of the matters in which he presided.
To avoid the appearance of bias, he had asked that the contract appointing him as hearing
officer include a provision barring St. Joseph from appointing him in another peer review



4 This was authorized under the staff bylaws, as permitted by law. (El-Attar, supra, 56
Cal.4th at p. 989.)
5 E.g., Mileikowsky, supra, 45 Cal.4th at p. 1269; Powell v. Bear Valley Community
Hospital (2018) 22 Cal.App.5th 263, 274-275 (Powell) (both noting statutory description
of review panel as trier of fact).
6 Undesignated statutory references are to the Business and Professions Code.

7 In a deposition of the hearing officer taken in connection with the mandate petition, the
hearing officer acknowledged slightly more than half of his income in 2011 and 2014 was
derived in peer reviews from defendant-affiliated entities and ranged from 0.9 to 24
percent in other years between 2009 and 2013.

                                              4
matter for three years, though this did not bar him from acting as a hearing officer in peer
reviews at other Dignity Health hospitals. At the conclusion of the voir dire process, the
hearing officer denied plaintiff’s motion to recuse him, finding that “a factual showing
has not been made, and there is no legal justification” for disqualification.
       Following a nearly year-long series of evidentiary hearings (generating an
administrative record of nearly 10,000 pages and a clerk’s transcript of nine volumes),
the review committee issued a decision in June 2015, adopting the executive committee’s
recommendation to revoke plaintiff’s staff membership and privileges. In preliminary
remarks, it noted staff was expected under the staff bylaws to provide “efficient and
high[-]quality care” that specifically includes completing “in a timely fashion the medical
and other records for all patients for whom they provide care in the hospital.” It
concluded “unanimously” that plaintiff “did not meet the standards, policies, and rules
applicable as a member of the Medical Staff, and did not exhibit a level [of] performance
consistent with efficiency and high[-]quality medical care . . . .” Specifically, plaintiff’s
records were inadequate in content to the point where even members of the review
committee could not readily understand them; he was in violation of Medicare limitations
on verbal orders; his patient stays were longer than hospital averages or Medicare
standards; he failed to respond promptly to pages from staff; he did not efficiently use
consultants; and his shortcomings (which were not premised on any finding of clinical
incompetence) were both pervasive and unlikely to improve.
       Pursuant to the procedure in the staff bylaws, plaintiff appealed the decision of the
review committee to St. Joseph’s community board (the governing board of the hospital),
which assigned the appeal pursuant to the bylaws to a three-person subcommittee.
Plaintiff did not contest the sufficiency of the evidence, contending instead that he was
denied a fair hearing. Accordingly, the community board’s subcommittee did not in its
decision address the factual basis for the review committee’s decision itself, instead



                                              5
incorporating the factual findings.8 By a “majority vote,” the subcommittee affirmed the
decision of the review committee. The community board issued a resolution en banc
approving and adopting the decision of the subcommittee. Plaintiff thereafter initiated
the present mandate proceedings in superior court.
                                      DISCUSSION

1.0    The Employment of the Hearing Officer did not Violate the Principles of Fair
       Procedure
       The primary purpose in peer review of the revocation of staff membership and
privileges is the protection of the public, which is not outweighed by a physician’s
procedural protections from arbitrary or discriminatory actions. (El-Attar, supra, 56
Cal.4th at p. 988; Medical Staff of Sharp Memorial Hospital v. Superior Court (2004)
121 Cal. App. 4th 173, 182.)
       As we emphasized at length 14 years ago (in a decision in which plaintiff’s present
attorney participated), where the peer review process of a private institution is involved,
we are concerned only with the principles under common law of fair procedure and not
the constitutional prescriptions of due process (which apply only to public entities).
(Kaiser Foundation Hospitals v. Superior Court (2005) 128 Cal. App. 4th 85, 97, fn. 12,
101-102, & fn. 15 (Kaiser).) Thus, “to the extent [plaintiff] relies on cases involving the
constitutional right to ‘due process,’ [his] reliance is misplaced.” (Id. at p. 102.) Other
cases since the early 1980’s have made the same point repeatedly. (Powell, supra, 22
Cal.App.5th at p. 274; Dougherty v. Haag (2008) 165 Cal. App. 4th 315, 317; Goodstein
v. Cedars-Sinai Medical Center (1998) 66 Cal. App. 4th 1257, 1265; Anton v. San Antonio



8 For this reason, although it is the decision of the community board and not the peer
review committee that is the subject of administrative mandate proceedings in the trial
court (Hongsathavij, supra, 62 Cal.App.4th at pp. 1136, 1143), our analysis of whether
objective standards underlay the revocation must perforce make reference to the decision
of the peer review committee in the Discussion.

                                              6
Community Hospital (1982) 132 Cal. App. 3d 638, 653-654 & fn. 4; Applebaum v. Board
of Directors (1980) 104 Cal. App. 3d 648, 657 (Applebaum).)
       The former common law in California involving fair procedure was supplanted in
1989 with the enactment of section 809 et seq., part of a comprehensive statutory scheme
for medical licensing intended to exercise the state’s right to opt out of 1986 federal
legislation in which the Legislature perceived deficiencies. (El-Attar, supra, 56 Cal.4th
at p. 986 [rights “originally” grounded in common law], 988; Mileikowsky, supra, 45
Cal.4th at p. 1267; Powell, supra, 22 Cal.App.5th at p. 273; Kaiser, supra, 128
Cal.App.4th at p. 97; 100, fn. 13; § 809, subd. (a); but see El-Attar at pp. 990, 991, 994
[seeming to suggest that principles of common law can apply unless expressly contrary to
§ 809 et seq.].) In the present case, whether or not the common law is fully superseded is
ultimately only of academic interest, as neither party has identified any pre-1989
decisions addressing the central issue on appeal.
       There is a core protection even under fair procedure of an impartial decider.
(El-Attar, supra, 56 Cal.4th at pp. 987, 995 [right to neutral adjudicator among core
protections under fair procedure]; Lasko v. Valley Presbyterian Hospital (1986) 180
Cal. App. 3d 519, 528-529 [impartial adjudicator must be included in fair procedure of
private institution] (Lasko); Hackethal v. California Medical Assn. (1982) 138
Cal. App. 3d 435, 442 [same] (Hackethal); Applebaum, supra, 104 Cal.App.3d at p. 657
[notice of charges and reasonable ability to respond “are basic to both sets of rights”]; id.
at p. 658 [“inconceivable” that fair procedure would not also include the right to an
impartial adjudicator]; cf. Kaiser, supra, 128 Cal.App.4th at p. 104 [core protections are
“fundamental to any fair administrative remedy, whether the remedy is governed by
principles of ‘fair procedure’ or ‘due process’ ”].)
       Notwithstanding this plain demarcation distinguishing between constitutional due
process and fair procedure, plaintiff takes arms against the dichotomy. Relying on the
body of case law involving constitutional due process that is not directly applicable,

                                              7
plaintiff extracts a standard applied to adjudicators. Haas v. County of San Bernardino
(2002) 27 Cal. 4th 1017 (Haas) concluded that this right to an impartial adjudicator under
principles of constitutional due process is violated where one party has the unilateral
right to appoint an ad hoc adjudicator to preside over the dispute9 where the adjudicator
has the prospect of future employment10 in disputes involving the party because this
gives rise to the risk of a pecuniary risk in the outcome of the case. (Id. at p. 1020.)
Under the principle of due process, “courts have consistently recognized” that this
practice under which a party may select an adjudicator whose income is dependent on the
volume of cases decided “offends the Constitution” because there is a resulting
temptation based on pecuniary interest (stemming from the rational self-interest of the
selecting party to choose a favorable adjudicator), a risk that incurs “the most
unequivocal condemnation and the least forgiving scrutiny” under the “constitutional
principles governing disqualification for financial interest” (id. at pp. 1024-1025, 1027,
1030-1031); while due process may be flexible, it is strict with respect to pecuniary
interests (id. at p. 1037). In the context of due process, it is the appearance of a
reasonable likelihood of possible bias, not any actual bias, that governs.11 (Id. at




9 The unilateral right to appoint an adjudicator is not otherwise of itself any violation of
the core protection of an impartial adjudicator. (El-Attar, supra, 56 Cal.4th at pp. 987
[citing Anton v. San Antonio Community Hospital (1977) 19 Cal. 3d 802], 996; Kaiser,
supra, 128 Cal.App.4th at pp. 109-110; see Haas, supra, 27 Cal.4th at p. 1031 [same rule
under due process or fair procedure].)
10 We have held that this impermissible risk of a pecuniary interest in outcome under
due process is not established simply with evidence of past employment. (Thornbrough
v. Western Placer Unified School Dist. (2013) 223 Cal. App. 4th 169, 186-190.) Thus, the
present hearing officer’s past employment with defendant-controlled entities (and
income) is irrelevant.
11 By contrast, for purposes of fair procedure a court does not presume bias based on a
mere appearance absent a factual showing. (Powell, supra, 22 Cal.App.5th at p. 280;

                                              8
pp. 1026, 1034; see Applebaum, supra, 104 Cal.App.3d at p. 657 [as a matter of
constitutional law, even possibility of any unfairness is to be avoided].)12
       The basket in which plaintiff’s reliance on due process rests is Yaqub v. Salinas
Valley Memorial Healthcare System (2004) 122 Cal. App. 4th 474 (Yaqub). Without any
analysis of the distinction between constitutional due process and fair procedure or
citation to the controlling statute (§ 809.2), Yaqub simply applied the Haas holding (that
applied the “least forgiving” scrutiny under due process to claims of pecuniary interest
[Haas, supra, 27 Cal.4th at p. 1025]) to a medical facility13 in the context of a retired
justice being hired on an ad hoc basis in peer review hearings, and reversed because the
appointment procedures “were not consistent with the appearance of impartiality.”
(Yaqub at pp. 481, 485-486, italics added.) Given Yaqub’s failure even to consider the
distinction between the strict standard under due process for pecuniary interest and the
statutory restatement of the principles of fair procedure limited to a direct financial
interest in the outcome under section 809.2, we consider Yaqub to be a deviation from the
strong current of precedent and therefore “ ‘ “a derelict on the waters of the law” ’ ” that
we have not found to be followed on this point in any published decision. (In re Watford
(2010) 186 Cal. App. 4th 684, 691.)14


Hongsathavij, supra, 62 Cal.App.4th at p. 1142; Rhee v. El Camino Hospital Dist. (1988)
201 Cal. App. 3d 477, 494.)
12 In Kaiser, we assumed that even if Haas applied, plaintiff had forfeited a claim of bias
because he failed to raise it in the internal proceedings. (Kaiser, supra, 128 Cal.App.4th
at pp. 109-110.)
13 Yaqub in fact never identifies whether the medical facility is private or public. Citing
a Web site without any request or demonstration that this is a permissible source of data
for this court via judicial notice, defendant asserts that the medical facility was a public
institution. We do not need to resolve the question.
14 Present counsel for plaintiff invoked Yaqub in his petition for review in Kaiser and
faulted the Kaiser panel for failing to address Yaqub explicitly despite the Yaqub decision

                                              9
       Absent the more exacting established constrictions of constitutional due process in
the context of pecuniary interest, the Legislature can frame the criteria for impartiality of
an adjudicator as it wishes for purposes of the fair procedure a private entity must
provide, without being required to meet the constitutional threshold for public entities.
We do not presuppose that the use some 13 years later of the word “direct” in Haas
(Haas, supra, 27 Cal.4th at p. 1031), to describe the potential for partiality in repeat ad
hoc employment under due process has any bearing on the statutory phrase “direct
financial benefit” (§ 809.2, subd. (b)), enacted in 1989 for purposes of fair procedure.
Rather, as the common law had framed examples of biased adjudicators antedating the
statute, situations in which adjudicators had a demonstrated unacceptable risk of bias as
the result of a tangible interest (as opposed to an expectancy) included those with a
present pecuniary interest (such as competitors) or other personal stake in the outcome;
personal “embroilment” with the person whose right is at issue (including having been
the subject of criticism from the person); prior participation in the process as accuser,
investigator, finder of fact, or initial decisionmaker; and adjudicators who act on evidence
that had not been subject to adversarial procedures. (Lasko, supra, 180 Cal.App.3d at pp.
529-530; Hackethal, supra, 138 Cal.App.3d at p. 443; Applebaum, supra, 104 Cal.App.3d
at pp. 657-658.) Neither party has identified a case decided under fair procedure in
which the mere possible interest in future employment as an adjudicator was (or was not)
a basis for setting aside a decision. In the face of the common law in 1989, we do not
believe that the Legislature intended “direct financial benefit” to include an even more
ephemeral potential for bias than Haas—where the county was at least the only player in
the hearing officer game—as opposed to a situation such as the present case in which the


being brought to its attention. (We take judicial notice sua sponte of our records in
Kaiser.) The Supreme Court denied the petition. (Kaiser, supra, 128 Cal.App.4th at
pp. 90, 115.) Our express repudiation of Yaqub here illuminates the absence of any need
on our part to have addressed Yaqub in Kaiser.

                                             10
hearing officer can pursue employment with the other hospital networks that have made
use of his services. (Cf. Powell, supra, 22 Cal.App.5th at p. 280 [no pecuniary interest
where peer review income derived from sources other than hospital, i.e., representing
plaintiffs as well].) Had that been the intent, the Legislature would have described the
disqualifying financial benefit as “potential” or “possible,” rather than “direct.”
       Given that we do not find that plaintiff has established a direct financial interest on
the part of the hearing officer such that we should set aside the decision of defendant to
revoke his staff membership and privileges, we do not need to address the rejoinders of
plaintiff to defendant’s alternative arguments for upholding the participation of the
hearing officer, or plaintiff’s immaterial assertion that we should consider potential
employment with defendant’s hospitals as a whole as opposed to only St. Joseph’s, or
plaintiff’s footnoted suggestions in dictum that rulings of the hearing officer prove actual
bias. We thus proceed to plaintiff’s remaining argument that the decision to rescind his
staff membership and privileges did not employ objective standards.
2.0    The Decision was Based on Objective Standards
       Plaintiff contends the revocation did not apply an objective standard in basing it
on his untimely completion of medical records. (Although he alludes to other grounds in
the decision—untimely responses to pages, late rounds, excessive use of verbal rather
than written orders, the manner of his use of consultants, and the length of his patients’
hospital stays—these are presented in a half-paragraph of conclusory assertions, and we
thus disregard them for want of adequate development of this aspect of his argument.
(Sourcecorp, Inc. v. Shill (2012) 206 Cal. App. 4th 1054, 1061.)) In this regard, he contends
his record-keeping shortcoming cannot be judged under a vague standard of failure to
provide high-quality medical care, absent any proof that it resulted in an actual adverse
impact on any particular patient’s care.
       Although plaintiff seems to suggest that the explicit provisions of the bylaws under
which the “basic responsibilities” of staff include providing patients with “high[-]quality

                                             11
care,” including the preparation and completion of “medical and other required records”
in timely fashion, is not sufficiently objective, his cited authority is to the contrary.
Miller v. Eisenhower Medical Center (1980) 27 Cal. 3d 614, 626-629 concluded that a
bylaw responsibility to work with others is sufficiently free from vagueness if tied to
proof of a substantial danger that failure to meet this standard would result in a failure to
provide quality medical care. (Accord, Gaenslen v. Board of Directors (1985) 185
Cal. App. 3d 563, 569 [willingness and ability to provide high-quality medical care not
vague; further detailed description of prohibited conduct impossible or undesirable].)
Moreover, proof of actual adverse impact is not required. (Miller, at p. 629 [sufficient in
denial of admission to staff that applicant “might” not provide quality care]; Marmion v.
Mercy Hospital & Medical Center (1983) 145 Cal. App. 3d 72, 87-88 [potential danger
posed by insubordinate resident].) Plaintiff’s citation to Fahlen v. Sutter Central Valley
Hospitals (2014) 58 Cal. 4th 655, 678, for the purported principle that a hospital must
show actual resulting danger to patients is utterly inapposite, as the court was discussing
the reason why a whistleblower alleging retaliation should not be subjected to the same
exhaustion requirement before resort to court after an adverse internal decision; the court
did not purport to set forth any principle regarding the need for actual danger as opposed
to potential danger.
       In the present case, the trial court noted that plaintiff did not provide any evidence
that he was arbitrarily subject to this record-keeping obligation compared with other
physicians. It also noted that the bylaws did not include any provision for progressive
discipline. It is thus sufficient under the objective criterion of the timely completion of
accurate medical records toward the end of high-quality medical care for defendant to
find that plaintiff was unable or unwilling to comply despite past efforts to encourage him
to remedy his shortcomings, resulting in records that successor physicians would have
trouble interpreting in following up on plaintiff’s care.



                                               12
                                    DISPOSITION
       The judgment is affirmed. Defendant is awarded its costs of appeal. (Cal. Rules
of Court, rule 8.278(a)(1), (2).)



                                                 /s/
                                                Butz, J.



We concur:



 /s/
Hull, Acting P.J.



 /s/
Renner, J.




                                           13
Filed 11/20/19
                           CERTIFIED FOR PUBLICATION




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                           THIRD APPELLATE DISTRICT
                                        (San Joaquin)
                                            ----



SUNDAR NATARAJAN,                                              C085906

             Plaintiff and Appellant,              (Super. Ct. No. STK-CV-UWM-2016-
                                                                   4821)
      v.
                                               ORDER MODIFYING OPINION AND
DIGNITY HEALTH,                               DENYING REHEARING, CERTIFYING
                                                 OPINION FOR PUBLICATION
             Defendant and Respondent.
                                                     [NO CHANGE IN JUDGMENT]



      APPEAL from a judgment of the Superior Court of San Joaquin County,
Barbara A. Kronlund, Judge. Affirmed.

      Law Offices of Stephen D. Schear, Stephen D. Schear; Justice First and Jenny
Chi-Chin Huang for Plaintiff and Appellant.

     Manatt, Phelps & Phillips, Barry S. Landsberg, Doreen W. Shenfeld, Joanna S.
McCallum, and Craig S. Rutenberg for Defendant and Respondent.

      Davis Wright Tremaine and Terri D. Keville for John Muir Health, Kaiser
Foundation Hospitals, MemorialCare Health System, Providence St. Joseph Health,
Sharp Healthcare, Sutter Health, and The Regents of the University of California as
Amici Curiae on behalf of Defendant and Respondent.



                                             1
      Arent Fox, Lowell C. Brown and Diane Roldán for California Hospital
Association as Amicus Curiae on behalf of Defendant and Respondent.

      Nossaman, Carlo Coppo; Patrick K. Moore Law Corporation, Patrick K. Moore;
Hanson Bridgett and Glenda M. Zarbock as Amici Curiae on behalf of Defendant and
Respondent.

       John D. Harwell as Amicus Curiae on behalf of Defendant and Respondent.

      Francisco J. Silva and Long X. Do for California Medical Association as Amicus
Curiae.



THE COURT:
It is ordered that the opinion filed herein on October 22, 2019, be modified as follows:


1. On page 2, in the first full paragraph the words “although he does not explain how he
would be entitled to this requested relief without a remand for further internal
proceedings” are deleted and the preceding comma is replaced with a period. As
modified, this paragraph reads:
              Plaintiff does not contest the sufficiency of the evidence in support
       of the internal decision; rather, his challenge rests on claims of a denial of
       procedural due process, and seeks to nullify any preclusive effects the
       internal decision might have on any subsequent action in court (see, e.g.,
       Knickerbocker v. City of Stockton (1988) 199 Cal. App. 3d 235, 243-244).


2. On page 3, in the first sentence of the second full paragraph, beginning with “In
2013,” the word “initiated” is replaced with the word “conducted.”


3. On page 3, in the third sentence of the second full paragraph, the words “by 2013,”
and “was still” are deleted. The third and fourth sentences are combined by replacing the



                                              2
words “continuing. The” with “continued, and the” modifying these sentences to read:
       He acknowledged the problem and resolved to improve; however, the issue
       continued, and the chair of the department of medicine notified plaintiff in
       August 2013 that a committee would be investigating the timeliness of his
       record-keeping.


4. On page 4, in the first full paragraph, the following sentence is deleted: “The hearing
officer could not recall a physician prevailing in any of the matters in which he presided.”


This modification does not change the judgment.


Appellant’s petition for rehearing filed on November 4, 2019, is denied.


The opinion in the above-entitled matter was not certified for publication in the Official
Reports. For good cause it now appears that the opinion should be published in the
Official Reports and it is so ordered.


FOR THE COURT:


 /s/
Hull, Acting P.J.



 /s/
Butz, J.



 /s/
Renner, J.


                                             3